7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Gary Harold ORR, Petitioner.
No. 93-8030.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 21, 1993.Decided:  September 22, 1993.

On Petition for Writ of Mandamus.
Gary Harold Orr, Petitioner Pro Se.
DISMISSED.
Before WIDENER and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Petitioner Gary Harold Orr has applied to this Court for a writ of mandamus.  Orr asks that we direct the district court to act on his 28 U.S.C. § 2255 motion.  The district court has now entered judgment dismissing Orr's § 2255 action.  Accordingly, although leave to proceed in forma pauperis is granted, the petition is dismissed as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED